Citation Nr: 1431450	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


REMAND

When the Board last reviewed the case in May 2011, it noted the Veteran's November 1966 enlistment examination that one month prior to enlistment, he had a back injury at work for which he was treated by a private physician, although there was no diagnosis noted at the time of enlistment.  The Board noted that following two weeks of basic training, in January 1967, the Veteran complained of low back pain while marching.  He stated that his back was injured in September of the previous year prior to his enlistment.  X-ray of the lumbar spine revealed slight curvature of the lumbar spine with convexity directed to the left.  It was noted the vertebral bodies were otherwise normally aligned and the interspaces were of normal width.  There was no evidence of fracture, dislocation or bone destruction.  Service treatment records document continuing complaints of low back pain in March, June, and September of 1967. However, the Veteran's October 1968 separation examination is negative for any complaints or findings of a back disorder.

The Veteran's May 2010 testimony before the Board of a pre-service injury, as well as ongoing back problems since separation from service, was also noted.  The Veteran was afforded a VA examination in June 2007, during which the examiner noted that the Veteran sustained a lumbar strain while in the military; however, stated "this type of condition typically resolves without residual and I would not expect ongoing problems as a result of this type of injury."  The examiner concluded that the Veteran's current low back condition was not related to his military service.  

As such, the Board determined that another VA examination was necessary in order to make a determination in this case.  Specifically, the Board directed that the examination must include an opinion from the examiner as to whether any low back disorder pre-existed the Veteran's military service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  

The Veteran underwent a VA examination in June 2011.  The examiner diagnosed multilevel degenerative disc disease of the lumbar spine and spondylosis of the thoracic spine.  While the examiner addressed whether the current diagnoses were related to the Veteran's active service, he failed to address whether such disorder pre-existed the Veteran's military service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  

As there has not been substantial compliance with the May 2011 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his low back disorder.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record and all electronic records must be made available to the June 2011 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the June 2011 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the June 2011 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether the Veteran's currently diagnosed low back disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any pre-existing back disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  If the Veteran's low back disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed low back disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The addendum report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  Once the above actions has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



